Citation Nr: 0325160	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for lumbar 
disc disease, status post L4-5 laminectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

The Board of Veterans' Appeals (BVA or Board) ordered further 
development in your case.  Thereafter, your case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded VA neurological 
examination to clarify the degree of low 
back disability - lumbar disc disease, 
status post L4-5 laminectomy.  Provide 
the examiner with the following 
instructions:

(a)  Please determine the current 
severity of the veteran's low back 
disability and clarify, to the extent 
feasible, the degree of low back 
disability due solely to the veteran's 
fall in August 2000, which was caused by 
his vestibulotoxicity.  In determining 
the current severity, all dysfunction due 
to service-connected disability should be 
set forth in detail.  The examiner should 
provide a discussion of the following:  
frequency of symptoms 
compatible with sciatic 
neuropathy, characteristic 
pain, demonstrable muscle 
spasm, absent ankle jerk, or 
other neurologic findings 
appropriate to the site of any 
diseased disc; 
range of motion observed on 
clinical evaluation, in terms 
of degrees, and if there is 
clinical evidence of pain on 
motion, the examiner should 
indicate the degree of motion 
at which such pain begins;
whether any limitation of 
motion is slight, moderate, or 
severe;
whether the veteran experiences 
any functional impairments such 
as weakness, excess 
fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, etc.; the examiner 
should equate these problems to 
additional loss in range of 
motion (beyond that which is 
demonstrated clinically); 
whether the veteran has 
experienced any incapacitating 
episodes (i.e., requiring bed 
rest) in the last 12 months, 
and, if so, how often; and 
whether any neurological 
symptoms are present, and, if 
so, which nerve(s) is(are) 
affected and whether the 
disability of the affected 
nerve is mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis.  
(b) The degree of disability of the back 
that existed prior the August 2000 fall 
should be set forth in detail in the 
context of the questions set forth above.  
If it is not possible to distinguish 
disability caused from the August 2000 
fall from that which existed previously, 
the examiner should say so affirmatively.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





